     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 1 of 8




 1 D. Creighton Sebra, Esq. (pro hac vice)
   CLARK HILL PLLC
 2 1055 West Seventh Street, 24th Floor
 3 Los Angeles, California 90017
   Ph. (213) 891-9100; fax (213) 488-1178
 4 Email: CSebra@ClarkHill.com
 5 Bert Wuester Jr., Esq. (NSBN 5556)
 6 CLARK HILL, PLLC
   3800 Howard Hughes Parkway, Suite 500
 7 Las Vegas, Nevada 89169
   Ph. (702) 862-8300; fax (702) 862-8400
 8
   Email: bwuester@clarkhill.com
 9 Attorneys for Use-Plaintiff
10                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
11
12 UNITED STATES OF AMERICA, For the Use
   and Benefit of SOURCE HELICOPTERS,
13 DIVISION OF ROGERS HELICOPTERS,                        Case No. 2:19-CV-01602-JCM-EJY
14 INC., a California corporation,
15         Plaintiff,
                                       STIPULATION AND ORDER
16      vs.                                      TO
                                      EXTEND DEADLINES OF THE
17
   SAYERS CONSTRUCTION, LLC, a Texas
                                     STIPULATED DISCOVERY PLAN
                                        and SCHEDULING ORDER
18 limited liability company PHILADELPHIA                         (Fifth Request)
   INDEMNITY INSURANCE COMPANY,
19 PENNSYLVANIA corporation; and DOES I-V
20 and ROE CORPORATIONS I-V,
21         Defendants.
22
23         Use-Plaintiff, Source Helicopters, Division of Rogers Helicopters, Inc. ("Plaintiff' or

24 "Rogers"), and Defendants, Sayers Construction, LLC ("Sayers") and Philadelphia Indemnity
25 Insurance Company ("PIIC") by and through their attorneys, hereby stipulate and request that the
26
27
                                        Page 1 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 2 of 8




 1 court extend certain dates as contained in the Stipulation and Order to Extend Deadlines of the
 2 Stipulated Discovery Plan and Scheduling Order (Fourth Request) filed on December 10, 2020
 3
   (doc. 58) ("Fourth Extension of Discovery Plan"). 1 In support of this stipulation and request, the

     following is provided, pursuant to LR IA 6-1 and LR 26-4.
 5
 6
 7 A.         Statement specifying the discovery completed. (LR 26-4(a))
 8
              1.       Use-Plaintiffs Initial Disclosures, Pursuant to Fed.R.Civ.Pro. 26(a)(l) dated
 9
     November 6, 2019.
10
              2.       Initial Disclosures of Philadelphia Indemnity Insurance Company Pursuant to
11
12 Fed.R.Civ.Pro. 26(f) dated November 18, 2019.
13            3.       Sayers Construction, LLC's Initial Disclosures dated December 12, 2019.
14
              4.       Philadelphia Indemnity Insurance Company's Responses to Use-Plaintiff's First
15
     Set of Requests for Production to Defendant, Philadelphia Indemnity Insurance Company. dated
16
17 December 30, 2019
18            5.       Defendant and Counterclaim-Plaintiff Sayers Construction, LLC's Objections and
19 Response to Use-Plaintiff's First Set of Requests for Production dated January 10, 2020.
20
         6.      Use-Plaintiff's Responses to Philadelphia Insurance Company's First Set of
21
   Requests for Production of Documents to Plaintiff dated January 30, 2020.
22
23
24   1
       The Third Extension of Discovery Plan filed October 29, 2020 (doc. 50) extended dates referenced in the Second
25   Extension of Discovery Plan filed June 10, 2020 (doc. 47) which itself extended dates/deadlines referenced in the First
     Extension of Discovery Plan filed March 13, 2020 (doc. 42) which extended dates/deadlines referenced in the initial
26   Stipulated Discovery Plan and Scheduling Order filed on November 8, 2019 (doc. 14) ("Discovery Plan").

27
                                                  Page 2 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 3 of 8




 1          7.     Use-Plaintiffs First Supplement to Initial Disclosures, Pursuant to Fed.R.Civ.Pro.
 2 26(a)(l) dated January 30, 2020.
 3
          8.      Philadelphia Indemnity Insurance Company's Frist Supplemental Disclosure
 4
   Pursuant to Fed.R.Civ.Pro.. 26(f) dated February 14, 2020.
 5
 6          9.     Use-Plaintiffs    Second Supplement to Initial Disclosures,         Pursuant to

 7 Fed.R.Civ.Pro. 26(a)(l) dated July 20, 2020.
 8
            10.    Use-Plaintiffs Third Supplement to Initial Disclosures, Pursuant to Fed.R.Civ.Pro.
 9
     26(a)(l) dated July 21, 2020.
10
            11.    Defendant and Counterclaim-Plaintiff Sayers Construction, LLC's Objections and
11
12 Responses to Defendant Philadelphia Indemnity Company's First Set of Interrogatories dated
13 November 4, 2020.
14
            12.    Defendant and Counterclaim-Plaintiff Sayers Construction, LLC's Objections and
15
     Responses to Defendant Philadelphia Indemnity Company's First Set of Requests for Production
16
17 dated November 4, 2020.
18          13.    Use-Plaintiffs Responses to Philadelphia Insurance Company's First Set of
19 Interrogatories dated December 2, 2020.
20
           14.     Use-Plaintiffs Responses to Sayers Construction, LLC's First Set of
21
   Interrogatories dated December 2, 2020.
22
23          15.    Use-Plaintiffs Responses to Philadelphia Insurance Company's Second Set of

24 Requests for Production of Documents dated December 3, 2020.
25
26
27
                                         Page 3 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 4 of 8




 1          16.     Use-Plaintiffs Responses to Sayers Construction, LLC's First Set of Requests for
 2 Production dated December 3, 2020.
 3
          17.    Use-Plaintiffs Fourth Supplement          to   Initial   Disclosures,   Pursuant to
 4
   Fed.R.Civ.Pro. 26(a)(l) dated December 3, 2020.
 5
 6          18.     Deposition of Alex Prawitz taken on December 3, 2020.

 7          19.     Deposition of Sayers' Rule 30(b)(6) witness taken December 14, 2020 (part 1).
 8
            20.     Deposition of Sayers' Rule 30(b)(6) witness taken December 16, 2020 (part 2).
 9
            21.     Deposition of Jack Ryan taken on January 25, 2021.
10
            22.     Deposition of Lou Woodward taken on January 27, 2021.
11
12          23.     Deposition of Dwayne Moquett taken on January 28, 2021.
13          24.     Deposition of Robin Rogers taken on February 3, 2021.
14
            25.     Deposition of Mark Sayers (individual) taken on December 16, 2020 (part 1) and
15
     February 8, 2021 (part 2).
16
17
18 B.       Specific description of the discovery that remains to be completed. (LR 26-4(b))
19          Depositions remain to be completed.
20
            Continuing with the efforts referenced in the Fourth Extension of Discovery Plan, the
21
     parties have exchanged numerous emails and participated in phone conferences regarding
22
23 deposition coordination and scheduling. The parties have worked diligently to complete
24 depositions within the time frame set by the Fourth Extension of Discovery Plan. Recent
25 developments, however, have caused those efforts to be delayed.
26
27
                                         Page 4 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 5 of 8




 1              Specifically, Maeghan Whitehead, Esq., counsel for Sayers, advised on February 8, 2021,
 2 that her administrative assistant tested positive for COVID-19 - the positive test result was
 3
   received while the two were standing within a few feet of each other. As a consequence, Sayers'
 4
     attorney was forced to quarantine pursuant to CDC guidelines. Additionally, Sayers' counsel was
 5
 6 impacted by unprecedented weather conditions and power outages the week of February 15-19,
 7 2021.
 8
                In light of these issues, the parties have been forced to continue the depositions of Rogers'
 9
     30(b)(6) witnesses (Robin Rogers & Donna Nisbett) set for February 10, 2021, as well as
10
     rescheduling the depositions of Mark Sayers, as an expert witness, as well as the deposition of
11
                                     2
12 Rogers' expert witness, Ted Scott. The parties have agreed to reschedule these depositions.
13              The parties, having discussed the matter, have mutually agreed to an extension of the close
14
     of discovery for the purposes of depositions only from the current deadline of Friday, February 12,
15
     2021, to and including Friday April 23, 2021. As to written and all other discovery, the current
16
17 November 9, 2020, close of discovery shall continue to control.
18
   C.    Reasons why the deadline was not satisfied or the remaining discovery was not
19 completed within the time limits set by the discovery plan. (LR 26-4(c))
20
21
22
23
24
     2
         It is also noted that Rogers and Sayers met and conferred on March 2, 2021, to discuss Rogers' desire to take the
25 depositions of the following employees or former employees of Sayers: 1) J Cagle; 2) Roger Philips; 3) Jennifer
     Sayers; 4) R. Schmidt; 5) Marcus Willoughby; and 6) S. Wallen. The parties, however, were not able to reach an
26 agreement and so Rogers will be filing a motion regarding the same.
27
                                                   Page 5 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 6 of 8




 1              As to the issue of depositions, it is submitted the reason why same cannot be completed by
 2 the current February 12, 2021, deadline is primarily due to the COVID-19 and emergency weather-
 3
   related issues immediately addressed above.
 4
           While the parties have been and continue to cooperate in their efforts at calendaring and
 5
 6 scheduling of depositions, the parties submit good cause is present for their request for an extension
 7 of the close of discovery for the purposes of completing depositions only from the current deadline
 8
     of Friday, February 12, 2021, to and including Friday, April 23, 2021. As to written and all other
 9
     discovery, the current November 9, 2020, close of discovery shall continue to control.
10
11
     D.         Proposed schedule for completing all remaining discovery. (LR 26-4(d))
12
     1.         The current discovery cut-off of Monday, November 9, 2020, shall continue to control as
13
14 to written and all other discovery, except for depositions.
15              As to depositions, the current discovery cut-off shall be extended from Friday, February
l6 12, 2021, to and including Friday, April 23, 2021.
17
   2.      The current March 15, 2021, deadline for filing dispositive motions shall be extended to
18
   no later than thirty (30) days after the above-referenced extended April 23, 2021, discovery cut-
19
20 off date for depositions only, i.e., Monday, May 24, 2021.
                                                              3


21 3.           The current April 14, 2021, date for filing the joint pretrial order shall be extended to not
22 later than thirty (30) days after the above-referenced extended May 24, 2021, date set for filing
23
   dispositive motions, i.e., Wednesday, June 23, 2021. Pursuant to L.R. 26-l(b)(S), in the event
24
25
26   3
         The actual 30th day falls on Sunday, May 23, 2021.

27
                                                   Page 6 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 7 of 8




 1 dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until
 2 thirty (30) days after decision of the dispositive motions or further order of the court.

     \\\
 4
     \\\
 5
 6 \\\
 7 \\\
 8
     \\\
 9
     \\\
10
11
     \\\

12 \\\
13 \\\
14
     \\\
15
     \\\
16
17 \\\
18 \\\
19 \\\
20
   \\\
21
   \\\
22
23 \\\
24 \\\
25
26
27
                                          Page 7 of 8
28
     Case 2:19-cv-01602-JCM-EJY Document 60 Filed 03/04/21 Page 8 of 8




1 4.        All other deadlines contained in the Second Extension of Discovery Plan (doc. 47) not
2 otherwise addressed above shall remain in full force and effect.

     Respectfully submitted:
 4
      GRIFFITH BARBEE, PLLC                                   THE FAUX LAW GROUP
 5
      By Isl Maeghan Whitehead, Esq.                          By Isl Willi H. Siepmann, Esq.
 6
      Casey Griffith, Esq. (pro hac vice)                     Kurt C. Faux, Esq. (NSBN 3407)
 7    Michael Barbee, Esq. (pro hac vice)                     Willi H. Siepmann, Esq. (NSBN 2478)
      Maeghan Whitehead, Esq. (pro hac vice)                  Jordan F. Faux, Esq. (NSBN 12205)
 8    One Arts Plaza                                          2625 North Green Valley Parkway, #100
      1722 Routh Street, Suite 710                            Henderson, Nevada 89014
 9    Dallas, Texas 75201                                     Ph.(702) 458-5790; Fax: (702) 458-5794
      Ph. (214) 446-6020; fax (214) 446-6021                  Email: kfaux@fauxlaw.com
10    Email: casey.griffith@griffithbarbee.com                Attorneys for Philadelphia Indemnity
      Email: michael.barbee@griffithbarbee.com                Insurance Company
11
      Email: maeghan.whitehead@grffithbarbee.com              Dated: 3-4-2021
12
      Karl 0. Riley, Esq. (NSBN 12077)                        CLARK HILL PLLC
13    Cozen O'Connor
      3753 Howard Hughes Parkway, Suite 200                   By Isl Bert Wuester Jr., Esq.
14    Las Vegas, Nevada 89169                                 D. Creighton Sebra, Esq. (pro hac vice)
      Ph. (702) 470-2330; fax (702) 470-2370                  1055 West Seventh Street, 24th Floor
15    Email: koriley@cozen.com                                Los Angeles, California 90017
      Attorneys for Defendants, Sayers Construction, LLC      Ph. (213) 891-9100; fax (213) 488-1178
16                                                            Email: CSebra@ClarkHill.com
      Dated: 3-4-2021
17
                                                              Bert Wuester Jr., Esq. (NSBN 5556)
18                                                            CLARK HILL, PLLC
                                                              3800 Howard Hughes Parkway, Suite 500
19                                                            Las Vegas, Nevada 89169
                                                              Ph. (702) 862-8300; fax (702) 862-8400
20                                                            Email: bwuester@clarkhill.com
                                                              Attorneys for Use-Plaintiff
21                                                            Dated: 3-4-2021
22
23                                                         IT IS SO ORDERED.

24                                                         _______________________________
                                                           U.S. MAGISTRATE JUDGE
25
     262312117.1 - 390788
26                                                         Dated: March 4, 2021

27
                                           Page 8 of 8
28
